                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SUSAN MCSHANNOCK, et al.,                          Case No. 18-cv-01873-EMC
                                   8                    Plaintiffs,
                                                                                            ORDER GRANTING IN PART AND
                                   9             v.                                         DENYING IN PART DEFENDANT’S
                                                                                            MOTION TO CERTIFY ORDER FOR
                                  10     JP MORGAN CHASE BANK N.A.,                         INTERLOCUTORY APPEAL, AND
                                                                                            GRANTING DEFENDANT’S MOTION
                                  11                    Defendant.                          TO STAY PROCEEDINGS
                                  12                                                        Docket Nos. 63, 64
Northern District of California
 United States District Court




                                  13

                                  14                                       I.       INTRODUCTION

                                  15          Plaintiffs Monica Chandler, Susan McShannock and Mohamed Meky (collectively

                                  16   “Plaintiffs”) filed suit against Defendant JP Morgan Chase Bank (“Chase”) on behalf of a putative

                                  17   class. Plaintiffs assert Chase violated Section 2954.8(a) of the California Civil Code, which

                                  18   requires mortgage lenders to pay interest to mortgagors on funds held in escrow accounts for

                                  19   residential mortgages. Chase moved to dismiss the case, arguing that (1) the Home Owners’ Loan

                                  20   Act (“HOLA”) preempted Plaintiffs’ state law claims, and (2) that Plaintiffs’ failure to comply

                                  21   with a notice-and-cure provision in their deeds of trust before filing suit barred this action. See

                                  22   Docket No. 38. This Court denied the motion to dismiss on both grounds. Docket No. 59

                                  23   (“Order”). Chase now seeks to certify both issues for interlocutory appeal. Docket No. 63. Chase

                                  24   also moves to stay these proceedings pending the Court’s ruling on the interlocutory appeal

                                  25   motion, and any resulting appeal. Docket No. 64.

                                  26          For the reasons below, the Court GRANTS Chase’s motion to certify the HOLA

                                  27   preemption question for interlocutory appeal and DENIES the motion to certify the notice-and-

                                  28   cure question. The Court also GRANTS Chase’s stay motion.
                                   1                                         II.      DISCUSSION

                                   2           Title 28 U.S.C. § 1292(b) sets forth that the party seeking to file an interlocutory appeal

                                   3   must show that (1) the order involves a controlling question of law; (2) there is a substantial

                                   4   ground for difference of opinion regarding that legal question; and (3) an immediate appeal may

                                   5   materially advance the ultimate termination of the litigation. See Reese v. BP Expl. (Alaska) Inc.,

                                   6   643 F.3d 681, 687–88 (9th Cir. 2011).

                                   7   A.      Question 1—HOLA Preemption

                                   8           The first question Chase seeks to certify is whether HOLA preemption attaches to a loan

                                   9   that originated with a federal savings bank after the loan is transferred to a national bank with

                                  10   respect to conduct occurring after the transfer. This question meets the first and third requirements

                                  11   of § 1292(b). It is a dispositive question of law—if HOLA preemption does apply in this case,

                                  12   Plaintiffs cannot state a claim based on California Civil Code § 2954.8. See In re Cement
Northern District of California
 United States District Court




                                  13   Antitrust Litig. (MDL No. 296), 673 F.2d 1020, 1026 (9th Cir. 1981) (“[A]ll that must be shown in

                                  14   order for a question to be ‘controlling’ is that resolution of the issue on appeal could materially

                                  15   affect the outcome of litigation in the district court.”); Regal Stone Ltd. v. Longs Drug Stores

                                  16   California, L.L.C., 881 F. Supp. 2d 1123, 1131 (N.D. Cal. 2012) (immediate appeal of an order

                                  17   would materially advance the termination of the litigation where reversal on appeal would

                                  18   “effectively end[]” litigation).

                                  19           The second § 1292(b) requirement is also met. “To determine if a ‘substantial ground for

                                  20   difference of opinion’ exists under § 1292(b), courts must examine to what extent the controlling

                                  21   law is unclear.” Couch v. Telescope Inc., 611 F.3d 629, 633 (9th Cir. 2010). A substantial ground

                                  22   for difference of opinion may be found where there is a “novel legal issue[] . . . on which fair-

                                  23   minded jurists might reach contradictory conclusions,” Reese, 643 F.3d at 688, and where there is

                                  24   “an intra-district split” regarding the issue, Asis Internet Servs. v. Active Response Grp., No. C07

                                  25   6211 TEH, 2008 WL 4279695, at *3 (N.D. Cal. Sept. 16, 2008).

                                  26           The Ninth Circuit recently recognized that HOLA preemption is a novel legal issue when it

                                  27   observed: “Whether, and to what extent, HOLA applies to claims against a national bank when

                                  28   that bank has acquired a loan executed by a federal savings association is an open question.”
                                                                                         2
                                   1   Campidoglio LLC v. Wells Fargo & Co., 870 F.3d 963, 970–71 (9th Cir. 2017).1 This Court’s

                                   2   Order described the “divide in the district courts’ treatment of this issue.” Order at 10 (quoting

                                   3   Kenery v. Wells Fargo Bank, N.A., No. 5:13-CV-02411-EJD, 2014 WL 129262, at *4 (N.D. Cal.

                                   4   Jan. 14, 2014)). And although the Court ultimately joined the “current trend of court rulings”

                                   5   declining to extend HOLA preemption to conduct by national banks occurring after the loan is

                                   6   transferred, Order at 12, courts in this circuit continue to disagree.2 See, e.g., Villareal v. Seneca

                                   7   Mortg. Servs., No. 1:14-CV-02033-MCE, 2015 WL 2374288, at *3–5 (E.D. Cal. May 18, 2015).

                                   8   This indicates the controlling law is unclear and illustrates that “fair-minded jurists” are in fact

                                   9   “reach[ing] contradictory conclusions.” Reese, 643 F.3d at 688. The frequency with which this

                                  10   question comes up weighs in favor of allowing the Ninth Circuit to resolve the question.

                                  11          Accordingly, the Court certifies the HOLA preemption question for interlocutory appeal.

                                  12   B.     Question 2—Notice and Cure
Northern District of California
 United States District Court




                                  13          The second question Chase seeks to certify is whether a mortgage lender’s alleged failure

                                  14   to comply with statutory duties incorporated in a deed of trust constitutes an act “pursuant to,” or

                                  15   in breach of “any duty owed by reason of,” the deed of trust itself. This question is inappropriate

                                  16   for certification for two reasons. First, one plaintiff (Meky) gave Chase notice on his own behalf

                                  17   before he joined the suit as a plaintiff, so litigation would not terminate with respect to his claims

                                  18   even if Chase were to prevail on interlocutory appeal. Second, and more importantly, there is no

                                  19   substantial basis for disagreement. To be sure, the Order acknowledged that “courts have reached

                                  20   differing conclusions” as to the effect of notice-and-cure provisions, but those differences were

                                  21   driven by case-specific facts, including the contractual language and alleged conduct at issue.

                                  22   Order at 6–7. A question that “requires a case-by-case determination based on individual facts and

                                  23   factors” is inappropriate for interlocutory appeal. Slade v. Shearson, Hammill & Co., Inc., 517

                                  24

                                  25   1
                                        The Ninth Circuit also recently issued a published decision on a similar question in Lusnak v.
                                  26   Bank of Am., N.A., 883 F.3d 1185 (9th Cir. 2018), which held that the National Banking Act does
                                       not preempt state escrow interest laws. Id. at 1196–97.
                                  27   2
                                        The same disagreement persists within other circuits. See, e.g. Smith v. Bank of Am. Corp., No.
                                  28   A-13-CV-0193-LY-ML, 2016 WL 29641, at *6 (W.D. Tex. Jan. 4, 2016), aff’d sub nom. Smith v.
                                       Barrett Daffin Frappier Turner & Engel, L.L.P., 735 F. App’x 848 (5th Cir. 2018).
                                                                                       3
                                   1   F.2d 398, 400 (2d Cir. 1974); see Rieve v. Coventry Health Care, Inc., 870 F. Supp. 2d 856, 879

                                   2   (C.D. Cal. 2012) (denying certification of question that was “not the abstract type of question

                                   3   [that] could be decided without significant engagement with the facts.”).

                                   4          Accordingly, the Court declines to certify the notice-and-cure question.

                                   5   C.     Motion to Stay

                                   6          The Court also temporarily GRANTS Chase’s motion to stay these proceedings. See

                                   7   Mediterranean Enterprises, Inc. v. Ssangyong Corp., 708 F.2d 1458, 1465 (9th Cir. 1983) (“A

                                   8   trial court may, with propriety, find it is efficient for its own docket and the fairest course for the

                                   9   parties to enter a stay of an action before it, pending resolution of independent proceedings which

                                  10   bear upon the case.”). The parties will meet and confer regarding Plaintiffs’ request to seek

                                  11   limited discovery pertaining to class membership while the appeal is pending. The parties shall

                                  12   report to the Court within two weeks of this Order.
Northern District of California
 United States District Court




                                  13                                        III.      CONCLUSION

                                  14          For the foregoing reasons, Chase’s motion is GRANTED with respect to the HOLA

                                  15   preemption question, and DENIED with respect to the notice-and-cure question. Chase’s motion

                                  16   to stay is GRANTED without prejudice to further consideration.

                                  17          This order disposes of Docket Nos. 63 and 64.

                                  18
                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: February 27, 2019

                                  22

                                  23                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  24                                                      United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                           4
